Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see the amendments/remarks, filed on October 22, 2021, with respect to the claim rejections under 35 U.S.C. 103 as being unpatentable over Reddy et al (US 2004/0234426) in view of Ostuni et al (US 2016/0115017 A1) have been fully considered and are persuasive.  The aforesaid claim rejection has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
This distinguishing feature of the first and second streams having the same composition, recited in independent claim 19 not being taught by Reddy.  This feature plays a significant role in the solution of the technical problem underlying the claimed subject matter. Due to the fact that a stream of CO2- depleted synthesis gas (i.e., a gas very poor in CO2 and rich in nitrogen and hydrogen) is used as a fuel in the furnace, instead of a methane rich stream as suggested by Reddy, it is advantageously possible to reduce the CO2 emissions of the process if compared to Reddy.  One having ordinary skill in the art aiming to solve the technical problem as set forth at paragraph [0010] of the publication, by considering Reddy and Ostuni would have not been directed in an obvious manner towards the claimed process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622